Title: To John Adams from Thomas Pinckney, 10 July 1787
From: Pinckney, Thomas
To: Adams, John


          
            Sir.
            Charleston South Carolina 10th: July 1787.
          
          I embrace the earliest opportunity of acknowledging your Excellency’s favors of the 21st. of April by Mr Miller and the 22nd of the same month by Mr. Heyward which were yesterday handed to me.— The intelligence they contain of attempts to counterfiet our paper Currency in Great Britain will I hope by putting Us on our Guard enable us to repell the threatened mischief.
          At the same time that I express the high sense with which I am impressed of your Excellency’s attention to the welfare of this State give me leave to entreat a continuance of that Vigilance and exertion hitherto manifested in this business and as it may be essential to the success of our endeavours to oppose the evil in its first stage, that some Expence should be incurred in employing proper Persons to detect and counteract the intended fraud, in procuring intelligence and rewarding those whose Services may merit it: I will readily answer your Excellency’s drafts for disbursements on this account to the amount of Three hundred pounds Sterling; the Recess of our Legislature constrains me to be thus limited in a business wherein I think Expence should not be spared.
          We are looking forward with anxious expectation to the result of the deliberations of the Federal Convention now sitting at Philadelphia. Your Excellency’s defence of the Constitutions arrived in time to be of Utility.
          I have the honor to be with due / Consideration and Respect / Sir / Your Excellency’s most obedt Servt
          
            Thomas Pinckney
          
          
            P. S. If any Counterfiet Bills should come into your Excellency’s possession it will be of essential service to have them immediately transmitted.—
          
        